PORTLAND MAIN OFFICE                                                                            EUGENE BRANCH
1000 SW Third Avenue, Suite 600                                                        405   E 8th Avenue, Suite 2400
Portland, Oregon 97204                                                                         Eugene, Oregon 97401
(503) 727-1000                                                                                        (541) 465-6771
www.usdoj.gov/usao/or

Scott M. Kerin                           DEPARTMENT OF JUSTICE                                MEDFORD BRANCH
Assistant U.S. Attorney                  United States Attorney's Office                       310 West Sixth Street
Scott.Kerin@usdoj.gov                United States Attorney Billy J. Williams                 Medford, Oregon 97501
(503) 727-1002                                                                                       (541) 776-3564
                                                District of Oregon



                                                                       April 3, 2019


       Conor Huseby
       Assistant Federal Public Defender
       Federal Public Defender's Office
       101 S.W. Main Street, Suite 1700
       Portland, OR 97204

                 Re:      United States v. Joseph Richard Caruso, Case No. 3:17-cr-425-BR
                          Plea Agreement Letter

       Dear Mr. Huseby:

              In an eff011 to resolve your client's case, the United States Attorney's Office extends the
       following plea offer:

       I.    Parties/Scope: This plea agreement is between this United States Attorney's Office
      (USAO) and defendant, and thus does not bind any other federal, state, or local prosecuting,
      administrative, or regulatory authority. This agreement does not apply to any charges other than
      those specifically mentioned herein.

      2.      Charges: The defendant agrees to plead guilty to Count 3 of the Superseding Indictment
      which charges him with the Distribution of a Controlled Substance resulting in Death, all in
      violation of21 U.S.C. §§ 84l(a)(l), 84l(b)(l)(C).

      3.       Penalties: The maximum sentence the Court may impose is a term of life imprisonment,
      fine of $2,000,000, and at least three years of supervised release. There is a potential mandatory
      minimum sentence of twenty years' imprisonment. There is also a $100 fee assessment.
      Defendant agrees to pay the $100 fee assessment by the time of entry of guilty plea or explain to
      the court why this cannot be done. Defendant further stipulates to the forfeiture of the assets as
      set forth below. Defendant understands that if a mandatory minimum sentence is required, this
      may restrict the application of downward departures, adjustments, and variances in some cases.

      4.     Dismissal/No Prosecution: At the time of sentencing the government will ask the Comt
      to dismiss any remaining charges (Counts I, 2, and 4). The USAO agrees not to bring additional
      charges against defendant in the District of Oregon arising out of this investigation, known to the
      USAO at the time of this agreement.
U.S. v. Caruso, Case No. 3:l 7-cr-425-BR
Plea Agreement
Page2



5.    Elements and Factual Summary: The patties agree that the government can prove
beyond a reasonable doubt:

       A.      That on or about October 23,2017, within the District of Oregon, the defendant
               knowingly and intentionally distributed Fentanyl;

       B.      The defendant knew that it was Fentanyl or some other federally controlled
               substance; and,

       C.      The distribution ofFentanyl resulted in the death ofan individual (B.S.).

6.      Sentencing Factors: The patties agree that the Comt must first determine the applicable
advisory guideline range, then determine a reasonable sentence considering that range and the
factors listed in 18 U.S.C. § 3553(a). Where the parties agree that sentencing factors apply, such
agreement constitutes sufficient proof to satisfy the applicable evidentiary standard.

7.     Relevant Conduct: The patties agree that defendant's relevant conduct, pursuant to
U.S.S.G. §§ 181.3 and 2Dl.l(a)(2), results in an initial Base Offense Level of 38.

8.      Guidelines Calculations are Estimates Only: The guideline calculations above are set
forth as estimates only and the parties understand that the final guideline calculations and
Criminal History Category will be determined by the Court following the receipt of a
Presentence Report and these initial estimates are not binding upon the parties. There is no
agreement as to the defendant's criminal history.

9.      Acceptance of Responsibility: Defendant must demonstrate to the Comt that he fully
admits and accepts responsibility under U.S.S.G. § 3El .I for his unlawful conduct in this case.
If defendant does so, the USAO will recommend a three-level reduction in defendant's offense
level (two levels if defendant's offense level is less than 16). The USAO reserves the right to
change this recommendation if defendant, between plea and sentencing, commits any criminal
offense, obstructs or attempts to obstruct justice as explained in U.S.S.G. § 3C 1.1 or acts
inconsistently with acceptance of responsibility as explained in U.S.S.G. § 3El.l.

10.      3553(a) Variance (Resolution of a Complex Case and Complex Legal Issues):
Pursuant to 18 U.S.C. § 3553(a), his agreement to plead guilty in a complex case without
litigating pretrial motions, and to achieve a fair and just sentence the government will ask the
Court to grant the defendant a four-level downward variance in his offense level.

11.   Sentencing Recommendation: Pursuant to 18 U.S.C. § 3553(a), as long as defendant
demonstrates an acceptance of responsibility as explained above, the government will
U.S. v. Caruso, Case No. 3:17-cr-425-BR
Plea Agreement
Page3


recommend that the Court sentence the defendant to 87 months' imprisonment, to be followed
by a term of supervised release.

12.    Forfeiture of Property:

      A.      Assets and Authority: By signing this agreement, the defendant knowingly and
              voluntarily forfeits all right, title, and interest in and to all assets which are subject
              to forfeiture pursuant to 21 U.S.C. § 853 which defendant admits constitute the
              proceeds of defendant's criminal activity or were used to facilitate defendant's
              criminal activity in violation of21 U.S.C. § 841(a)(l) and 841(b)(l)(C), as set
              forth in Count 3 of the Indictment. These following items are identified in the
              Bill of Patticulars that was filed in this case, to-wit:

              •       $753,356.34 U.S. currency, sub res;

              •       $11,880 U.S. currency; and,

              •       A 2013 Audi A4, VIN ending in N00404I.

      B.     Agreement to Civil Forfeiture: Defendant agrees not to file a claim or withdraw
             any claim already filed to any of the listed prope1ty in any civil proceeding,
             administrative or judicial, which has been or may be initiated. Defendant further
             waives the right to notice of any forfeiture proceeding involving this property, and
             agrees not to assist others in filing a claim in any forfeiture proceeding.

      C.     No Alteration or Satisfaction: Defendant knowingly and voluntarily waives the
             right to a jury trial on the forfeiture of assets. Defendant knowingly and
             voluntarily waives all constitutional, legal and equitable defenses to the forfeiture
             of these assets, including any claim or defense under the Eighth Amendment to
             the United States Constitution, and any rights under Rule 32.2 of the Federal
             Rules of Criminal Procedure. Defendant fmther agrees forfeiture of defendant's
             assets shall not be treated as satisfaction of any fine, restitution, cost of
             imprisonment, or any other penalty this Court may impose upon defendant in
             addition to forfeiture.

      D.     Title Assistance: Defendant agrees to fully assist the USAO in the forfeiture of
             the listed assets and to take whatever steps are necessary to pass clear title to the
             United States, including but not limited to surrender of title and execution of any
             documents necessary to transfer defendant's interest in any of the above property
             to the United States, and to assist in bringing any assets located outside the United
             States within the jurisdiction of the United States, and in taking whatever steps are
             necessary to ensure that assets subject to forfeiture are not sold, disbursed,
             wasted, hidden or otherwise made unavailable for forfeiture.
U.S. v. Caruso, Case No. 3:17-cr-425-BR
Plea Agreement
Page4



        E.     Assets Not Identified: The USAO reserves its right to proceed against any        -e . {--
               remaining assets not identified either in this agreement or in the civil actions     :f..{).(()
               which are being resolved along with this plea of guilty, including any property in (Dill ()71,1
               which defendant has any interest or control, if said assets, real or personal,            I   00fq>~
               tangible or intangible are subject to forfeiture.                               fcl/~! rJ,, .r rD
                                                                                                       I


        F.      Defendant also agrees that any assets or property that were seized that are not l,,,a/c+'.   U51~.e10 ()e
                subject to a restitution order or forfeiture may be disposed of pursuant to the
                administrative procedures of the seizing law enforcement agency.

13.    Restitution: The Court shall order restitution to the victim (B.S.)/victim 's (B.S.) family
included in the underlying criminal offense conduct, regardless of whether the defendant is
pleading guilty to a count involving that victim, in the full amount of the loss as determined by
the Court.

         The parties agree the government may request the court order the full amount of
restitution be due immediately. The defendant is free to object to this request. Defendant further
understands and agrees that pursuant to Title 18, United States Code, Section 3614, defendant
may be resentenced to any sentence which might have originally been imposed if the court
determines that defendant has knowingly and willfully refused to pay a fine or restitution as
ordered or has failed to make sufficient bona fide efforts to pay a fine or restitution.
Additionally, defendant understands and agrees that the government may enforce collection of
any fine or restitution imposed in this case pursuant to Title 18, United States Code, Sections
3572, 3613 and 3664(m), notwithstanding any initial or subsequently modified payment schedule
set by the court. Defendant understands that any monetary debt defendant owes related to this
matter may be included in the Treasury Offset Program (TOP) to potentially offset defendant's
federal retirement benefits, tax refunds, and other federal benefits.

        Pursuant to Title 18, United States Code, Section 3612(b)(F) defendant understands and
agrees that until a fine or restitution order is paid in full, defendant must notify the United States
Attorney's Office of any change in the mailing address or residence address within 30 days of
the change. Further, pursuant to Title 18, United States Code, Section 3664(k), defendant shall
notify the cowi and the U.S. Attorney's Office immediately of any material change in
defendant's economic circumstances that might affect defendant's ability to pay restitution,
including, but not limited to, new or changed employment, increases in income, inheritances,
monetary gifts or any other acquisition of assets or money.

       Defendant agrees fully to disclose all assets in which defendant has any interest or
over which defendant exercises control, directly or indirectly, including those held by a
spouse, nominee or third party. Defendant agrees to truthfully complete the Financial
Disclosure Statement provided herein by the earlier of I 4 days from defendant's
signature on this plea agreement or the date of defendant's entry of a guilty plea, sign it
U.S. v. Caruso, Case No. 3:17-cr-425-BR
Plea Agreement
Pages


under penalty of perjury and provide it to both the United States Attorney's Office and
the United States Probation Office. Defendant agrees to provide updates with any
material changes in circumstances, as described in 18 U.S.C. § 3664(k), within seven
days of the event giving rise to the changed circumstances.

       Defendant expressly authorizes the U.S. Attorney's Office to obtain a credit report on
defendant. Defendant agrees to provide waivers, consents or releases requested by the U.S.
Attorney's Office to access records to verify the financial information. Defendant also
authorizes the U.S. Attorney's Office to inspect and copy all financial documents and
information held by the U.S. Probation Office.

       The parties agree that defendant's failure to timely and accurately complete and sign the
Financial Disclosure Statement, and any update thereto, may, in addition to any other penalty or
remedy, constitute defendant's failure to accept responsibility under U.S.S.G § 3El.1.

        Defendant agrees to notify the Financial Litigation Unit of the United States Attorney's
Office before defendant transfers any interest in property with a value exceeding $1,000 owned
directly or indirectly, individually or jointly, by defendant, including any interest held or owned
under any name, including trusts, paitnerships and corporations.

14.    Fine/Community Service: The USAO may seek a fine or community service.

15.    Additional Departures, Adjustments, or Variances:

       A.      The USAO agrees not to seek any upward depaitures, adjustments, or variances to
               the advisory sentencing guideline range, or to seek a sentence in excess of that
               range, except as specified in this agreement.

       B.      Defendant reserves the right to seek a downward departure, adjustment or
               variance from the applicable sentencing guideline range determined by the
               Court and understands that the government reserves its right to oppose such
               a request.

       C.      Defendant agrees that, should defendant seek a downward departure, adjustment,
               or variance from the applicable guideline range determined by the Court and
               Probation Office, defendant will provide the government with notice of: (I) the
               factual basis for such request; (2) any evidence defendant intends to introduce or
               rely upon at the sentencing hearing; and (3) any witnesses, including expert
               witnesses, defendant intends to call or rely upon at the sentencing hearing. Such
               notice must be provided to the government no later than the Wednesday prior to
               the week during which the sentencing hearing is scheduled. Defendant agrees
               that if defendant fails to comply with this notice requirement, defendant will not
               oppose a government motion for a postponement of the sentencing hearing.
U.S. v. Caruso, Case No. 3:17-cr-425-BR
Plea Agreement
Page 6



16.     Waiver of Appeal/Post-Conviction Relief: Defendant knowingly and voluntarily
waives the right to appeal from any aspect of the conviction and sentence on any grounds, except
for a claim that: (I) the sentence imposed exceeds the statutory maximum, or (2) the Court
an-ives at an advisory sentencing guideline range by applying an upward departure under the
provisions of Guidelines Chapters 4 or 5K, or (3) the Court exercises its discretion under 18
U.S.C. § 3553(a) to impose a sentence which exceeds the advisory guideline sentencing range as
determined by the Court. Should defendant seek an appeal, despite this waiver, the USAO may
take any position on any issue on appeal. Defendant also waives the right to file any collateral
attack, including a motion under 28 U.S.C. § 2255, challenging any aspect of the conviction or
sentence on any grounds, except on grounds of ineffective assistance of counsel, and except as
provided in Fed. R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2). In the event that defendant's
conviction under this agreement is vacated, the government may reinstate and/or file any other
charges, and may take any position at a resentencing hearing, notwithstanding any other
provision in this agreement.

17.      Court Not Bound: The Court is not bound by the recommendations of the patties or of
the presentence report (PSR) writer. Because this agreement is made under Rule l l(c)(l)(B) of
the Federal Rules of Criminal Procedure, defendant may not withdraw any guilty plea or rescind
this plea agreement if the Comt does not follow the agreements or recommendations of the
parties.

18.     Full Disclosure/Reservation of Rights: The USAO will fully inform the PSR writer and
the Court of the facts and law related to defendant's case. Except as set forth in this agreement,
the parties reserve all other rights to make sentencing recommendations and to respond to
motions and arguments by the opposition.

19.     Breach of Plea Agreement: If defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and sentencing, the USAO is
relieved of its obligations under this agreement, but defendant may not withdraw any guilty plea.

         If defendant believes that the government has breached the plea agreement, defendant
must raise any such claim before the district court, either prior to or at sentencing. If defendant
fails to raise a breach claim in district court, defendant has waived any such claim and is
precluded from raising a breach claim for the first time on appeal.

Ill

Ill

Ill
U.S. v. Caruso, Case No. 3:17-cr-425-BR
Plea Agreement
Page7



20.      Memorialization of Agreement: No promises, agreements or conditions other than
those set forth in this agreement will be effective unless memorialized in writing and signed by
all patties listed below or confirmed on the record before the Court. If defendant accepts this
offer, please sign and attach the original of this letter to the Petition to Enter Plea.


                                                     Sincerely,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     Isl   Seott ~ewe
                                                     SCOTT M. KERIN
                                                     Assistant United States Attorney




                       United States v. Caruso, Case No. 3:17-cr-425-BR
                                Acceptance of Plea Agreement

       I have carefully reviewed every part of this agreement with my attorney. I understand
and voluntarily agree to its terms. I expressly waive my rights to appeal as outline -ihthis
agreement. I wish to plead guilty because, in fact, I am guilty.




Date                                                         Jos h Richard Caruso
                                                             Defendant

        I represent the defendant as legal counsel. I have carefully reviewed every part of this
agreement with defendant. To my knowledge, defendant's decisions to make this agreement and
to plead guilty are informed and voluntary ones.

l(-£-/c?f                                                    Conor Huseby
Date            (
                                                             Attorney for defendant
